Title: To Benjamin Franklin from Feutry, 8 May 1778
From: Feutry, Aimé-Ambroise-Joseph
To: Franklin, Benjamin


Monsieur,
Ce 8 mai 1778
Un heureux hazard m’a fait enfin rencontrer, dans une vente publique, L’exemplaire, ci-joint, que je cherchois depuis plus de 15 mois, et dont l’édition étoit épuisée il y a fort longtemps; Je vous supplie de vouloir bien en recevoir l’hommage, et le placer a coté de mes autres foibles oeuvres. Dans ce choix d’histoires, Monsieur, sous le voile de l’amusement, on trouve des vérités fortes; telles sont celles renfermées dans le discours de Cornal, page 69 de la 1e partie du 1er vol: Jusqu’à la page 72, et dans le morceau intitulé origine de la ville d’Elcabir, en Afrique, page 109 de la 2e partie de ce même 1er vol.. J’ose me flatter, Monsieur, que vous applaudirez aux moeurs honnêtes qui regnent dans ce petit ouvrage de ma jeunesse, (en 1753) et que M. votre aimable petit fils pourra s’en amuser quelque fois un moment à sa toilette.
J’aurai L’honneur de vous faire ma cour dimanche prochain en allant diner chez Mr. de Chaumont. Si j’osois, je vous supplierois, Monsieur, de m’obtenir de madame Grant un mot de recommandation, pour moi, auprès de mad. de Thélusson, son amie, afin qu’elle daigne appuyer un placet que je dois présenter à Mr. Necker Le plutot qu’il sera possible. Je suis avec un attachement tendre et sincere, une gratitude vive et durable, et un respect mérité et sans bornes Monsieur Votre très humble et très obéissant serviteur
FEUTRY
 
Notation: Feutry 8. May 1778.
